                                                                                 FILED
                                                                                 CLERK

 UNITED STATES DISTRICT COURT                                           12:02 pm, Jun 11, 2019
 EASTERN DISTRICT OF NEW YORK                                              U.S. DISTRICT COURT
 --------------------------------------------------------X            EASTERN DISTRICT OF NEW YORK
 THOMAS GESUALDI, LOUIS BISIGNANO,                                         LONG ISLAND OFFICE
 ANTHONY D’AQUILA, MICHAEL
 O’TOOLE, MICHAEL BOURGAL, FRANK
 H. FINKEL, JOSEPH A. FERRARA, SR.,                          ADOPTION ORDER
 MARC HERBST, DENISE RICHARDSON,                             15-cv-5074 (ADS) (ARL)
 and THOMAS CORBETT as Trustees and
 fiduciaries of the Local 282 Welfare Trust
 Fund, the Local 282 Pension Trust Fund, the
 Local 282 Annuity Trust Fund, the Local 282
 Job Training Trust Fund, and the Local 282
 Vacation and Sick Leave Trust Fund,

                           Plaintiffs,

                  -against-

 INTERSTATE FIRE PROTECTION, INC.
 and INTERSTATE MECHANICAL
 SERVICES, INC.,

                            Defendants.
 --------------------------------------------------------X
APPEARANCES:

Trivella & Forte LLP
Counsel for Plaintiffs
1311 Mamaroneck Avenue, Suite 170
White Plains, New York 10605
       By: Arthur J. Muller III, Esq.
           Jonathan M. Bardavid, Esq.

Hedinger & Lawless
Counsel for Interstate Mechanical Services, Inc.
30 Wall Street, 8th Floor
New York, NY 1005
      By: David Lipari, Esq.
           Joseph Boyan, Esq.

NO APPEARANCES:

Interstate Fire Protection, Inc.
SPATT, District Judge.

       On August 31, 2015, the Plaintiffs, the trustees and fiduciaries of the Local 282 Welfare

Trust Fund, the Local 282 Pension Trust Fund, the Local 282 Annuity Trust Fund, the Local 282

Job Training Trust Fund, and the Local 282 Vacation and Sick Leave Trust Fund, commenced this

action against Interstate Mechanical Services, Inc. (“IMS”) and Interstate Fire Protection, Inc.

(“IFP”) (together the “Defendants”) to recover monetary and injunctive relief under Sections

502(a)(3) and 515 of the Employee Retirement Income Retirement Income Security Act of 1974,

as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3) and 1145.

       On October 28, 2015, the Clerk of the Court issued a Certificate of Default, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

       On December 7, 2017, the Plaintiff moved for a default judgment against IFP.

       On May 7, 2018, United States Magistrate Judge Arlene R. Lindsay issued a Report &

Recommendation denying the motion without prejudice to renewal after a settlement agreement

was finalized. It was adopted by this Court on May 30, 2018.

       On November 30, 2018, the Plaintiffs renewed their motion for default judgment against

IFP.

       On December 1, 2018, the Court referred this matter to United States Magistrate Arlene R.

Lindsay for a recommendation as to whether the motion for a default judgment should be granted,

and if so, what relief should be awarded.

       On May 23, 2019, Judge Lindsay issued a Report & Recommendation (“R&R”),

recommending that (1) a default judgment be entered ordering IFP to permit and cooperate in an

audit of its books and records for the period of May 1, 2013 to the present date; and (2) that the




                                                2
award of attorneys’ fees and costs be denied at this time, with leave to renew consistent with the

guidelines set forth in the R&R.

          More than fourteen (14) days have elapsed since service of the R&R on IFP, who has failed

to file an objection.

          Pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72, this Court has

reviewed the R&R for clear error, and finding none, now concurs in both its reasoning and its

result.

          Accordingly, the R&R is adopted in its entirety, and the Plaintiffs’ motion for a default

judgment is granted as to IFP.

SO ORDERED.

Dated: Central Islip, New York
June 11, 2019


                                                      __/s/ Arthur D. Spatt____
                                                        ARTHUR D. SPATT
                                                      United States District Judge




                                                  3
